Citation Nr: 0738931	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for poliomyelitis 
with partial paralysis of the left leg, currently assigned a 
30 percent disability evaluation.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2005.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran does not have an active afebrile disease, and 
he has not been shown to have residuals attributable to his 
poliomyelitis.   

3.  The veteran is currently assigned a 30 percent disability 
evaluation for poliomyelitis with partial paralysis of the 
left leg.

6.  The veteran's service-connected disability has not been 
shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for poliomyelitis with partial paralysis of the left leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.159, 4.1-4.14, 4.124a, Diagnostic Codes 8011-5262 (2007).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
August 2004 in connection with his claim for TDIU, prior to 
the initial decision on the claim in November 2004, as well 
as in July 2005, January 2006, and October 2006. Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in connection with the claim for TDIU 
and to decide the appeal would not be prejudicial to the 
claimant.

The Board does acknowledge that the RO did not provide the 
veteran with notice in connection with his claim for an 
increased evaluation for poliomyelitis prior to the initial 
rating decision in November 2004.  Nevertheless, the RO did 
send the veteran letters in July 2005, January 2006, and 
October 2006, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  In this regard, 
the Board notes that, while notice provided to the veteran 
was not given prior to the first AOJ adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for an increased 
evaluation was readjudicated in a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice in 
connection with the claim for an increased evaluation, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation and for TDIU.  Specifically, the July 2005 and 
January 2006 letters stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."  The August 2004, July 2005, and January 
2006 letters also informed the veteran that he may be 
entitled to compensation at the 100 percent rate if he is 
unable to secure and follow a substantially gainful 
occupation solely due to his service-connected disabilities.  
The letters indicated that in order to qualify for a total 
disability rating he must have: one service-connected 
disability ratable at 60 percent or more; or two or more 
service-connected disabilities with at least one ratable at 
40 percent or more and a combined disability rating to 70 
percent or more.  The July 2005 and January 2006 letters 
further noted that the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental 
and/or physical tasks required to obtain or maintain 
substantially gainful employment. The July 2005 and January 
2006 letters also indicated what evidence was needed to 
support a claim for an extraschedular evaluation based on 
exceptional circumstances.  Additionally, the December 2004 
statement of the case (SOC) and the March 2005 and March 2007 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2004, July 2005, 
January 2006, and October 2006 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2004, July 2005, January 2006, and October 2006 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The July 2005 and 
January 2006 letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
August 2004, July 2005, January 2006, and October 2006 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.

Finally, the January 2006 letter specifically advised the 
claimant to submit any evidence or information in his 
possession that pertained to his claim.  Because each of the 
four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. T hose five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2007 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The SSOC also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in September 2004 and February 2006, 
and an additional VA medical opinion was obtained in August 
2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran is currently assigned a 30 percent disability 
evaluation for poliomyelitis with partial paralysis of the 
left leg pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 
8011-5262.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that the 
anterior poliomyelitis under Diagnostic Code 8011 is the 
service-connected disorder and that the impairment of the 
tibia and fibula under Diagnostic Code 5262 is a residual 
condition.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available. 38 
C.F.R. § 4.20.

Diagnostic Code 8011 provides that a 100 percent disability 
evaluation is warranted for anterior poliomyelitis as an 
active febrile disease is rated as 100 percent disabling.  
Otherwise, the residuals are to be rated with a minimum 10 
percent evaluation assigned.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
poliomyelitis with partial paralysis of the leg.  At the 
outset, the Board notes that he does not an active afebrile 
disease.  As such, the residuals of his poliomyelitis will be 
evaluated instead.  

The Board acknowledges the veteran's contention that he has 
residuals of polio, such as left leg weakness, aching chest 
muscles, and difficulty breathing, that have worsened in 
severity.  His current treatment records do document him as 
having various symptomatology and disorders, including muscle 
weakness and paresis.  However, the May 2002 VA examiner 
indicated that the veteran did not have any residuals from 
polio noted on the neurological examination, and the February 
2006 VA examiner stated that the medical evidence not support 
the contention that he has post-polio syndrome as discussed 
in recent medical literature.  In addition, the veteran's 
claims file was referred to a VA medical examiner who 
reviewed the evidence and provided a medical opinion in 
August 2007.  The examiner stated that he found nothing that 
could unequivocally substantiate the veteran's claim for 
disability caused solely by post-polio syndrome.  He observed 
some medical literature addressing the subject and indicated 
that post-polio weakness must not be attributable to any 
other cause.  The weakness also has to be progressive and in 
muscles previously weakened and atrophied or weakened 
initially and followed by some recovery.  The examiner 
commented that the veteran's examination and history do not 
fit such criteria because of the lack of atrophy and true 
weakness.  In fact, he indicated that there are several 
reasons for the left leg weakness besides post-polio 
syndrome, including neuropathy secondary to diabetes mellitus 
and S1 root disease.  It was also noted that the 
electromyography report does not support a diagnosis of polio 
or post-polio syndrome.  As such, the examiner concluded that 
there was little evidence to support a clinical diagnosis of 
post-polio syndrome.

The Board does observe that the veteran submitted medical 
literature to support the contention that his poliomyelitis 
has increased in severity.  However, this evidence is general 
in nature and no examiner has specifically related the 
information contained therein to the veteran. See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for poliomyelitis with partial paralysis of the 
left leg.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
poliomyelitis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
poliomyelitis under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 30 percent 
disability evaluation for poliomyelitis with partial 
paralysis o the left leg.  He is not service-connected for 
any other disorder.  As such, the veteran does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disabilities.

The evidence of record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The Board 
acknowledges that the veteran is currently unemployed.  
However, the fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  The 
September 2004 VA examiner stated that he did not recognize a 
condition that would have kept the veteran from performing 
the work that he had described as sedentary desk operations.  
The September 2006 VA examiner also commented that he was 
unable to recognize whether the veteran's functional 
limitations from his service-connected residuals of 
poliomyelitis impact his ability to engage in substantial 
employment.  He further noted that he did not think that it 
was the case when he last saw the veteran.  As such, he 
stated that the evidence was not sufficient to express an 
opinion as to whether it is at least as likely that the 
veteran's disability rendered him unemployable or marginally 
employable as opposed to additional disability resulting from 
non-service connected disorders.  The Board does observe the 
September 2004 and April 2006 letters submitted by a VA 
physician indicating that the veteran has chronic obstructive 
pulmonary disease (COPD) that renders him unemployable.  
However, the veteran is not service-connected for COPD.  
Thus, the medical evidence does not show the veteran to be 
unemployable due solely to his service-connected 
disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disability, as evidenced by his 30 
percent disability evaluation, the evidence does not show 
that the service-connected disorders alone preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1 (2007).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluation assigned to the veteran's disorder 
under the VA Schedule for Rating Disabilities accurately 
reflects the veteran's overall impairment to his earning 
capacity due to his service-connected disability.  Therefore, 
a total rating for compensation based on individual 
unemployability due to service-connected disability is not 
warranted.












ORDER

An evaluation in excess of 30 percent for poliomyelitis with 
partial paralysis of the left leg is denied.  

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


